Citation Nr: 1113554	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-36 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder diagnosed as bipolar disorder.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to March 1986.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Cleveland, Ohio, VA Regional Office (RO).  

In correspondence received in January 2011, the Veteran withdrew the request for a hearing.  

The Board notes that the issue certified to the Board in August 2010 was whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, personality disorder, schizophrenia, and a nervous disorder.  In consideration of Clemons v. Shinseki, the Board has characterized the Veteran's psychiatric claim, as is reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  The evidence added to the record since the October 2005 Board decision, pertaining to an acquired psychiatric disorder, is relevant and probative.

2.  There is competent evidence tending to establish that an acquired psychiatric disorder diagnosed as bipolar disorder is related to service.  


CONCLUSIONS OF LAW

1.  The October 2005 Board decision, which denied reopening the claim of entitlement to service connection for an acquired psychiatric disorder, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100.

2.  An acquired psychiatric disorder diagnosed as bipolar disorder was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA),

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening and granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

I.  New & Material Evidence

Criteria

When the Board has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder was denied by the Board in October 2005.  At the time of the prior Board decision, the record included service treatment records, statements from the Veteran, and post service medical records, as well as an October 1990 Board decision in which service connection for aggravation of a preexisting anxiety disorder was denied.  The evidence was reviewed and the claim was not reopened in the October 2005 Board decision.  38 U.S.C.A. § 7104.  The decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The Board observes that while the October 1990 Board decision notes preexisting anxiety reaction, VAOPGCPREC 3-2003 (July 16, 2003) held that there must be clear and unmistakable evidence both that a disability existed prior to service entrance and was not aggravated by service to rebut the presumption of soundness at service entrance.  In addition, while the October 2005 Board decision, which denied reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, personality disorder, and/or bipolar disorder, notes the additional evidence submitted did not pertain to whether a pre-existing psychiatric disorder was aggravated during service, a January 2008 VA psychiatrist noted that the 1985 presentation of symptoms during service reflected early symptoms of bipolar disorder, tending to indicate an onset of symptoms during service, and thus, relevant and probative.  The Board notes that while neither misdiagnosis nor a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b), if the evidence added to the record constitutes new and material evidence, VA must reopen the claim under 38 U.S.C.A. § 5108.  See Boggs v. Peake, 520 F.3d 1330 (2008).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  

The Board finds the January 2008 VA opinion relating an onset of bipolar disorder during service, when considered in light of all the evidence, to include the September 2001 VA opinion to the effect that bipolar disorder was misdiagnosed as generalized anxiety disorder with panic attacks during service, is relevant and probative in this case.  Thus, the evidence added to the record is new and material.  

The Board finds that the Veteran has submitted new and material evidence.  Therefore, the application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted and the claim is reopened.  

II.  Service Connection

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to an acquired psychiatric disorder.  Having reviewed the evidence, a finding in favor of service connection is supportable.  

The Board notes that, generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  As noted in the October 1990 Board decision, while suicide attempts were referenced in June 1982, with diagnoses to include generalized anxiety disorder and adjustment disorder with depressed mood, an October 1985 service treatment record notes that the Veteran denied the drug overdose was a suicide attempt.  Regardless, a January 1983 psychiatric consultation notes no evidence of psychosis or serious depression, the impression was status post adjustment disorder, and no contraindications to active service were noted.  

In addition, a psychiatric disability was not noted on the service entrance examination report.  Rather, the January 1983 service entrance examination report shows psychiatric examination was normal.  Further, while the accompanying medical history notes a tendency to worry excessively, a psychiatric disability is not noted on the service entrance examination report.  In light of these findings, and having reviewed the record, the Board concludes that there is not clear and unmistakable evidence sufficient to rebut the presumption of soundness regarding an acquired psychiatric disorder at service entrance.  

Even assuming the Veteran had preexisting bipolar disorder or anxiety disorder, the October 1985 inpatient psychiatric treatment would represent a possible increase in symptoms and there is not clear and unmistakable evidence that any preexisting bipolar disorder or anxiety disorder was not aggravated by service.  Rather, the inpatient treatment would tend to establish aggravation.  Thus, there is not clear and unmistakable evidence that a pre-existing psychiatric disorder was not aggravated during service and the presumption of soundness is not rebutted.  

Service treatment records reflect inpatient treatment in October 1985 with diagnoses entered to include rule out schizophreniform disorder and histrionic personality disorder, and symptoms were noted to include anxiety and panic, with notation that his thoughts were possibly confused and that he was possibly delusional.  As noted in October 2005, a personality disorder is not a disease within the meaning of applicable legislation for compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  

In addition, a March 1987 VA psychiatric evaluation report notes a 2-year history of panic and anxiety attacks with an onset during service and the assessment was chronic recurrent anxiety with panic attacks.  Further, a December 1987 record shows a diagnosis of chronic recurrent anxiety/panic disorder and a December 1988 record reflects complaints to include panic and anxiety attacks, and difficulty sleeping.  In a September 2001 private letter, the doctor stated that he had treated the Veteran for anxiety in 1986 until he saw a psychiatrist in 1988.  Thus, there is competent evidence tending to establish an onset of psychiatric symptoms during service and continuity of symptomatology after separation.  

In addition, Social Security Administration (SSA) records reflect disability due to affective disorders, and while the disability was noted to have begun in 1999, VA is not bound by the findings of disability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  Further, while a September 2001 letter from a VA psychiatrist notes a diagnosis of bipolar disorder in 1990, the VA psychiatrist stated that bipolar disorder was misdiagnosed as generalized anxiety disorder with panic attacks during service, and in a January 2008 VA opinion, a VA psychiatrist stated that it is most likely that the Veteran was experiencing early symptoms of bipolar disorder during service in 1985, and that his current bipolar disorder is the same as that with which he presented during service in 1985.  Thus, there is competent evidence tending to establish that bipolar disorder initially manifested during service and that the Veteran's current bipolar disorder is related to the in-service bipolar disorder.  

In this case, the Board has accorded significant probative value to the competent VA medical opinions.  The January 2008 VA psychiatrist noted a review of records and the rationale provided for the opinion is based on reliable principles and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the opinion is not inconsistent with the Veteran's assertions or the contemporaneous records, to include service treatment records relative to psychiatric symptomatology.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  

Service connection for an acquired psychiatric disorder diagnosed as bipolar disorder is granted.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


